UNPUBLISHED

                      UNITED STATES COURT OF APPEALS
                          FOR THE FOURTH CIRCUIT


                               No. 02-7819



WAYNE DOUGLAS BUTTS,

                                               Plaintiff - Appellant,

             versus


MR. STUBBLEFIELD, Master Jail Officer; MR.
CHASE, Sgt./Supervisor Laundry; MR. REEVES,
Sgt./Housing    Unit  Manager;   MR.   FOX,
Sgt./Hearings Officer; D. L. SIMONS, Asst.
Superintendent,

                                              Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk. Jerome B. Friedman, District
Judge. (CA-02-873)


Submitted:    April 17, 2003                   Decided:   May 28, 2003


Before KING and GREGORY, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Wayne Douglas Butts, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

      Wayne Douglas Butts appeals the district court’s order

denying relief on his 42 U.S.C. § 1983 (2000) complaint under 28

U.S.C. § 1915A(b) (2000). We have reviewed the record and find that

this appeal is frivolous. Accordingly, we dismiss the appeal on the

reasoning of the district court.    See Butts v. Stubblefield, No.

CA-02-873 (E.D. Va. filed Nov. 18, 2002, entered Nov. 19, 2002). We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.




                                                         DISMISSED




                                2